Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 2/5/21. Claims 1-19 and 23 are pending and under examination.

Claim Interpretation
	Claim 1 comprises three CDRs yet some options set forth four options. However, it is clear that in some cases CDR3 may be one of two options. For example, option 1, CDR1 is SEQ ID NO:1, CDR2 is SEQ ID NO:2, and CDR3 is either SEQ ID NO: 3 or 4.

Drawings
Specification
The disclosure and/or the drawings are objected to because of the following informalities: Figure 2 displays amino acid sequences. These must be identified by a SEQ ID NO in either the drawing or the brief description of the drawings; currently it is in neither.
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim recites an amino acid sequence meeting the criteria for a sequence identifier (GGGGS); however, no SEQ ID NO is present.  Appropriate correction is required.
18 is objected to because of the following informalities:  the phrase “are functional” is not grammatically correct within the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The only limitation of claim 12 is the antibody/fragment of claim 1. The preamble of “a composition” does not provide a limitation as the antibody of claim 1 is already a composition. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 requires a linker sequence. Claim 16 requires this linker is “any suitable linker”; however, if the linker was not suitable, then it would not be linking the compound and the antibody in claim 13. Thus, there does not appear to be any further limitation found in claim 16.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 requires the antibody is either humanized or partially humanized. However, it is unclear what the difference between these two terms is. In the specification, “humanized” includes “replacing an amino acid in the sequence with its human counterpart”. Thus, to “partially humanize” would be to change less than one amino acid, making it unclear what is actually required to meet the limitations of partially humanized but is not humanized.
	Therefore, claim 11 is indefinite. 

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites the antibody is linked “to said compound”; however, the compound is the antibody as claim 12 is a compound where the only requirement is the antibody of claim 1. It is unclear what is required to link an antibody to itself. Alternately, the claim is meant to indicate two copies of the antibody of claim 1 are linked, though the language does not make this clear.


Allowable Subject Matter
	Claims 1-10, 17, 19, and 23 represents an antibody requiring three distinct CDR sequences. CDRs are well known to be the sequences which define the binding specificity of an antibody but are also well known to be highly unpredictable when changed, where even a single amino acid may alter the binding target or remove binding altogether. There was no art discovered with the same combinations of CDRs, making the claim allowable over the prior art.
Claims such as 17-18 recite broad classes of molecules, such as antibodies which are defined by no structure nor function at all. However, it is also clear that this is not the invention. Under MPEP §2163, elements “auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description”. The skilled artisan would be aware that antibodies may be broadly attached to most things for different reasons, and so the claiming of such a fusion is considered to meet the written description requirement for this auxiliary element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Adam Weidner/             Primary Examiner, Art Unit 1649